     5:19-cv-03440-JMC          Date Filed 03/10/21       Entry Number 56         Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Antonio Jacobs,                     )
                                    )                  Civil Action No.: 5:19-cv-03440-JMC
                                    )
      v.                            )                                  ORDER
                                    )
                                    )
Warden Nelson.                      )
                                    )
____________________________________)

       Petitioner Antonio Jacobs has filed a pro se1 Petition for a Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2254. Currently before the court is Respondent Warden’s Motion for Summary

Judgment. (ECF No. 32.) In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2)(g)

D.S.C., the matter was referred to the United States Magistrate Judge for pretrial handling. In

September 2020, the Magistrate Judge issued a Report and Recommendation (“Report”)

suggesting the court grant Respondent’s Motion for Summary Judgment. (ECF No. 47.) Petitioner

filed Objections to the Report. (ECF No. 52.) For the reasons set forth below, the court ACCEPTS

the Magistrate Judge’s Report and adopts the findings therein (ECF No. 47) and GRANTS the

Motion for Summary Judgment (ECF No. 32).

                                I.      RELEVANT BACKGROUND

       In October 2014, Petitioner was indicted in South Carolina state court for possessing

marijuana with the intent to distribute it and trafficking cocaine. (ECF No. 47 at 1-2.) The evidence



1
  “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                  1
     5:19-cv-03440-JMC          Date Filed 03/10/21       Entry Number 56       Page 2 of 13




against Petitioner included at least three controlled narcotics buys from him using a confidential

informant and various narcotics recovered after a search of Petitioner’s residence, including

“twenty grams of powder cocaine, nine grams of crack cocaine, an unidentified amount of

marijuana, and various paraphernalia consistent with the sale of drugs[.]”2 (Id. at 2.) Petitioner

eventually entered into a negotiated guilty plea and the trial court sentenced him to twenty-two

years of imprisonment. (Id.) “Petitioner did not file a direct appeal.” (Id.)

       In October 2015, Petitioner filed a Post-Conviction Relief (“PCR”) Application alleging

ineffective assistance of counsel for failing to advise Petitioner of key information related to his

charges, and that counsel’s deficient assistance essentially made Petitioner’s guilty plea

involuntary. (Id. at 3.) He further brought claims regarding subject matter jurisdiction and a

defective indictment. (Id.) Ultimately, “[t]he PCR court denied and dismissed Petitioner’s PCR

Application with prejudice[.]” (Id.) When subsequently petitioning for a writ of certiorari,

Petition’s appellate counsel brought one claim: “Whether plea counsel was ineffective in failing

to give petitioner correct sentencing advice?” (Id. at 10.) “Petitioner’s counsel asserted that the

petition was without merit and requested permission to withdraw from further representation.

Petitioner [then] filed a pro se brief raising” numerous other grounds. (Id. at 11.) The Supreme

Court of South Carolina transferred the writ to the South Carolina Court of Appeals, which

subsequently denied the writ. (Id.)

       In December 2019, Petitioner filed the Petition before the court under § 2254. (ECF No.

1.) Petitioner stated twenty grounds to support his Petition:

              Ground One: Mr. Jacobs was denied his right to effective assistance of
       counsel under the Sixth and Fourteenth Amendments to the United States



2
  Petitioner also apparently had five prior drug convictions at the time of his indictment for the
instant offenses. (ECF No. 47 at 2.)
                                                  2
5:19-cv-03440-JMC        Date Filed 03/10/21      Entry Number 56        Page 3 of 13




 Constitution where trial counsel failed to place the State’s case to a meaningful
 adversarial test.

        Ground Two: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to request a continuance, where counsel’s
 communication with Mr. Jacobs about his case was brief.

        Ground Three: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to file a timely notice of appeal

         Ground Four: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth and Fourteenth Amendments to the United States
 Constitution where counsel failed to have the State present all exculpatory evidence
 they planned to use against him.

         Ground Five: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to advise him that, under his 5th Amendment
 right and South Carolina statute § 17-19-10, that he did not have to answer to any
 crime whether “it be capital or infamous unless on a presentment of indictment of
 a legal grand Jury.”

        Ground Six: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to have Detective Martin produce alleged
 audio and video recordings of controlled purchase.

        Ground Seven: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fourth, and Fourteenth Amendments to the United States
 Constitution where trial counsel advised Mr. Jacobs to take a plea knowing he had
 not seen the audio and video recordings.

        Ground Eight: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fourth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to attack the credibility of the confidential
 informant.

         Ground Nine: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fourth, Fifth, and Fourteenth Amendments to the United
 States Constitution where trial counsel failed to address how detectives never seized
 any bond money on alleged buys and arrest date April 10th, 2014, which could have
 been argued at trial to discredit confidential information and Detective Martin’s
 supplementary report failing to utilize this evidence.



                                          3
5:19-cv-03440-JMC        Date Filed 03/10/21       Entry Number 56        Page 4 of 13




        Ground Ten: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to request all Rule 5 and 6 evidence
 favorable to his case, prior to the plea.

        Ground Eleven: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to provide petitioner with alleged crime
 scene photos that were a part of his Rule 5 and 6 motion for discovery.

         Ground Twelve: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fourth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to attack fruitless search warrant which
 failed to establish a substantial basis of knowledge for a finding of probable cause.

         Ground Thirteen: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where trial counsel failed to address that the State lacked jurisdiction
 to convict Mr. Jacob’s of “Possession with Intent to distribute marijuana 3rd
 offense,” where bill of indictment does not sufficiently state the level of offense in
 the language, the statute, or in the body of the indictment with certainty.

         Ground Fourteen: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where counsel failed to advise him to withdraw guilty plea where
 indictment charging “Possession with intent to distribute marijuana” did not
 sufficiently state level of offense to independently place him on notice.

         Ground Fifteen: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth, Fourth, and Fourteenth Amendments to the United States
 Constitution where counsel failed to inform the court at the preliminary hearing that
 he did not receive any incoming mail at alleged apartment, nor was his name on
 any utility bills.

        Ground Sixteen: Mr. Jacobs was denied his right to effective assistance of
 counsel under the Sixth and Fourteenth Amendments to the United States
 Constitution where counsel failed to demand Detective Martin produce cellphone
 records mentioned in supplementary report, where unproduced evidence could have
 discredited confidential informant’s statement.

         Ground Seventeen: Mr. Jacobs was denied his right to effective assistance
 of counsel under the Sixth, Fifth, and Fourteenth Amendments to the United States
 Constitution where counsel failed to address the court that Mr. Jacobs had not been
 indicted within the 90 day period required.




                                           4
     5:19-cv-03440-JMC         Date Filed 03/10/21      Entry Number 56        Page 5 of 13




               Ground Eighteen: Did the trial court lack subject matter jurisdiction to
       accept Mr. Jacobs’ guilty plea to his unindicted charge of Trafficking Cocaine, 2nd
       Offense because trial counsel never informed him of his right to waive presentment
       to the Grand Jury, where area on indictment isn’t signed, and has never pled guilty
       to Trafficking 1st Offense.

              Ground Nineteen: Mr. Jacobs was denied his right to effective assistance of
       counsel under the Sixth and Fourteenth Amendments to the United States
       Constitution where counsel failed to properly advise his client of the consequences
       of a guilty plea, discuss potential defenses and elements of charges, and the
       evidence against him.

               Ground Twenty: Mr. Jacobs was denied his right to effective assistance of
       counsel under the Sixth and Fourteenth Amendments to the United States
       Constitution where counsel failed to withdraw the plea involuntarily entered due to
       Petitioner’s concerns that his mother would be charged if he didn’t plead guilty.

(ECF No. 47 at 11-14.)

       In June 2020, Respondent filed the instant Motion for Summary Judgment, seeking

summary judgment based on the pleadings. (ECF No. 32.) Petitioner filed a Response (ECF No.

42), to which the Warden replied (ECF No. 43). Petitioner then filed a Sur Reply. (ECF No. 44.)

       The Magistrate Judge issued the Report in September 2020, recommending the court grant

Respondent’s Motion for Summary Judgment. (ECF No. 32.) The Magistrate Judge began by

examining Petitioner’s ineffective assistance claims in Ground 1 for failing to prepare for trial;

Ground 19 for failing to “advise Petitioner of the consequences of his guilty plea, and to discuss

with Petitioner the potential defenses, the elements of the pending charges, and the evidence

against him”; and Ground 20 for failing “to withdraw his guilty plea that was involuntarily entered

into due to Petitioner’s concern that his mother would be charged if he did not plead guilty.” (Id.

at 24.) The Magistrate Judge observed that the PCR court thoroughly explained why it dismissed

Petitioner’s ineffective assistance claims, including because defense counsel’s testimony was more

credible during the PCR hearing than Petitioner’s. (Id. at 28-29.) The Magistrate Judge concluded

the PCR court did not unreasonably apply Strickland or other precedent from the Supreme Court

                                                5
     5:19-cv-03440-JMC          Date Filed 03/10/21        Entry Number 56         Page 6 of 13




of the United States in reaching its conclusion, and that Petitioner failed to demonstrate the PCR

court reached an unreasonable factual determination.3 (Id. at 30-33.)

        Next, the Magistrate Judge turned to the remaining Grounds 2 through 18. The Magistrate

Judge decided to examine these Grounds despite such claims being procedurally barred. (Id. at 33-

34.) The Magistrate Judge began by noting that Grounds 2, 4 through 12, and 15 through 17

required dismissal because they did “not attack the validity of the underlying guilty plea, but

instead appear[ed] to challenge . . . [defense counsel’s] representation . . . before Petitioner entered

his guilty pleas.” (Id. at 34.) For Ground 3, the Magistrate Judge found Petitioner “failed to allege

sufficient facts” to support the claim that defense “counsel failed to advise Petitioner of his right

to appeal or his ability to withdraw the plea.” (Id. at 35.) Finally, for Grounds 13, 14, and 18, the

Magistrate Judge explained these claims were “based solely on a matter of state law and [we]re

not cognizable in this action.” (Id.)

                                          II.    JURISDICTION

        The court has jurisdiction over this matter pursuant to 28 U.S.C. § 2254, which provides

that a federal district court has jurisdiction to entertain a § 2254 Habeas Petition when the petitioner

is “in custody pursuant to the judgment of a State court . . . in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a).

                                        III.    LEGAL STANDARD

            A. Report and Recommendation

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this



3
 The Magistrate Judge also noted that several of Petitioner’s claims for ineffective assistance were
not raised in the Petition or before the PCR court, and thus were not properly before the court.
(ECF No. 32 at 30 n.4, n.5.)
                                                   6
     5:19-cv-03440-JMC          Date Filed 03/10/21        Entry Number 56        Page 7 of 13




court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court reviews de novo only those

portions of a magistrate judge’s report and recommendation to which specific objections are filed,

and reviews those portions which are not objected to–including those portions to which only

“general and conclusory” objections have been made–for clear error. Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

           B. Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set

forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).

       When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under governable law will properly preclude the entry of

summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists, the

non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.” Id.

at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable




                                                   7
     5:19-cv-03440-JMC            Date Filed 03/10/21      Entry Number 56        Page 8 of 13




jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

             C. Petitions for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

          State prisoners have a statutory right to seek habeas relief in federal courts. See 28 U.S.C.

§ 2254(a). However, a court’s review of a § 2254 petition filed after April 24, 1996, is limited by

provisions of The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) (codified as

amended in scattered sections of 28 U.S.C.). Because Petitioner filed his Petition after the effective

date of the AEDPA, review of his claim is governed by 28 U.S.C. § 2254(d), as amended. See

Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). Under the AEDPA, federal courts may not

grant habeas corpus relief unless the underlying state adjudication: (1) resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented at the State court

proceeding. 28 U.S.C. § 2254(d)(1)-(2); see Williams v. Taylor, 529 U.S. 362, 398 (2000). “[A]

federal habeas court may not issue the writ simply because that court concludes in its independent

judgment that the relevant state court decision applied clearly established federal law erroneously

or incorrectly.” Williams, 529 U.S. at 410. “Rather, that application must also be unreasonable.”

Id. Moreover, state court factual determinations are presumed to be correct and the petitioner has

the burden of rebutting this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

             D. Procedural Default

          A petitioner’s failure to raise in state court a claim asserted in his § 2254 petition

“implicates the requirements in habeas of exhaustion and procedural default.” Gray v. Netherland,

518 U.S. 152, 161 (1996). “The habeas statute generally requires a state prisoner to exhaust state



                                                   8
     5:19-cv-03440-JMC          Date Filed 03/10/21        Entry Number 56         Page 9 of 13




remedies before filing a habeas petition in federal court.” Woodford v. Ngo, 548 U.S. 81, 92 (2006).

Thus, “[a] state prisoner is generally barred from obtaining federal habeas relief unless the prisoner

has properly presented his or her claims through one ‘complete round of the State’s established

appellate review process.’” Id. (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999)). In a

similar vein, “a habeas petitioner who has failed to meet the State’s procedural requirements for

presenting his federal claims has deprived the state courts of an opportunity to address those claims

in the first instance” and has procedurally defaulted those claims. Coleman v. Thompson, 501 722,

732 (1991). Absent an exception, a federal court will not entertain a procedurally defaulted claim,

so long as the state procedural requirement barring the state court’s review is adequate to support

the judgment and independent of federal law. See Martinez v. Ryan, 566 U.S. 1, 9-10 (2012);

Walker v. Martin, 562 U.S. 307, 315–16 (2011). “Thus, if state-court remedies are no longer

available because the prisoner failed to comply with the deadline for seeking state-court review or

for taking an appeal, those remedies are technically exhausted, but exhaustion in this sense does

not automatically entitle the habeas petitioner to litigate his or her claims in federal court. Instead,

if the petitioner procedurally defaulted those claims, the prisoner generally is barred from asserting

those claims in a federal habeas proceeding.” Woodford, 548 U.S. at 93 (internal citation omitted)

(citing Gray, 518 U.S. at 161-62; Coleman, 501 U.S. at 744-51).

        However, “[t]he doctrine barring procedurally defaulted claims from being heard is not

without exceptions. A prisoner may obtain federal review of a defaulted claim by showing cause

for the default and prejudice from a violation of federal law.” Martinez, 566 U.S. at 10 (citing

Coleman, 501 U.S. at 750). “In Coleman, . . . the Supreme Court held that . . . a federal habeas

‘petitioner cannot claim constitutionally ineffective assistance of counsel in [state post-conviction]

proceedings to establish cause.’” Fowler v. Joyner, 753 F.3d 446, 460 (4th Cir. 2014) (quoting



                                                   9
     5:19-cv-03440-JMC         Date Filed 03/10/21       Entry Number 56         Page 10 of 13




Coleman, 501 U.S. at 752). Subsequently, in Martinez, the Supreme Court recognized a “narrow

exception” to the rule stated in Coleman and held that, in certain situations, “[i]nadequate

assistance of counsel at initial-review collateral proceedings may establish cause for a prisoner’s

procedural default of a claim of ineffective assistance at trial.” Martinez, 566 U.S. at 9. The Fourth

Circuit has summarized the exception recognized in Martinez as follows:

       [A] federal habeas petitioner who seeks to raise an otherwise procedurally defaulted
       claim of ineffective-assistance-of-trial-counsel before the federal court may do so
       only if: (1) the ineffective-assistance-of-trial-counsel claim is a substantial one; (2)
       the “cause” for default “consists of there being no counsel or only ineffective
       counsel during the state collateral review proceeding”; (3) “the state collateral
       review proceeding was the initial review proceeding in respect to the ineffective-
       assistance-of-trial-counsel claim;” and (4) state law “requires that an ineffective-
       assistance-of-trial-counsel claim be raised in an initial-review collateral
       proceeding.”

Fowler, 753 F.3d at 461 (internal brackets omitted) (quoting Trevino v. Thaler, 133 S. Ct. 1911,

1918 (2013)).

       In the alternative to showing cause and prejudice, a petitioner may attempt to demonstrate

a miscarriage of justice, e.g., actual innocence, Bousley v. United States, 523 U.S. 614, 623 (1998);

see also Schlup v. Delo, 513 U.S. 298, 327-28 (1995), or abandonment by counsel. See Maples v.

Thomas, 565 U.S. 266, 283 (2012) (inquiring “whether [the petitioner] ha[d] shown that his

attorneys of record abandoned him, thereby supplying the extraordinary circumstances beyond his

control, necessary to lift the state procedural bar to his federal petition” (internal quotation marks

and citations omitted)).

                                          IV.     ANALYSIS

       A party’s objection to a magistrate judge’s report must generally be “specific and

particularized” in order to facilitate review by a district court. United States v. Midgette, 478 F.3d

616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than state a disagreement with a



                                                 10
     5:19-cv-03440-JMC         Date Filed 03/10/21       Entry Number 56         Page 11 of 13




magistrate’s suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D.

Mich. 2004). Thus, a de novo review is wholly unnecessary for a district court to undertake when

a party seeks to rehash general arguments that were already addressed in a magistrate judge’s

report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also Anderson v. Dobson, 627

F. Supp. 2d 619, 623 (W.D.N.C. 2007) (“An ‘objection’ that . . . simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” (citation and quotations

marks omitted)).

       Petitioner brings a number of contentions in his Objections to the Report. (See ECF No.

52.) He repeats his claim that his plea was not “knowing, voluntary, or intelligent.” (Id. at 1.) He

insists he previously argued that defense counsel “failed to put [the] State’s case to the full

adversarial test.”4 (Id. at 2.) Likewise, Petitioner stresses he previously challenged the search

warrant.5 (Id.) He further seems to seek suppression of the fruits of the search warrant because one

officer “appeared before [the state] magistrate [judge], but [another officer] . . . signed [the]

warrant and never [p]articipated in the search. (Id. at 4.) In the same vein, he alleges the search

warrant relied on stale and false information. (Id. at 5-6.) Petitioner also challenges the Report’s

finding that “the PCR court did not specifically address Petitioner’s ineffective assistance of

counsel claims related to challenges to the search warrant, the underlying factual support for his

plea and sentences on the PWID marijuana and cocaine charges, and prior plea offers.” (Id. at 6.)

He similarly points to numerous purported errors with his sentencing and guilty plea. (Id. at 6-12.)




4
  As part of his bundle of objections to the Report’s ineffective assistance findings, Petitioner also
appears to claim the state trial judge erred during sentencing. (See ECF No. 52 at 1.)
5
  The Magistrate Judge noted that Petitioner had not specifically alleged a false statement was in
the search warrant affidavit in the Petition. (ECF No. 47 at 30.)
                                                  11
    5:19-cv-03440-JMC          Date Filed 03/10/21      Entry Number 56        Page 12 of 13




       Here, the court overrules Petitioner’s objections. The court finds many of these objections

amount to general contentions with the Report’s findings, and merely repeat claims the Magistrate

Judge properly considered and addressed. Moreover, some objections rely on mischaracterized

findings in the Report. For instance, despite Petitioner’s insistence to the contrary, the record

demonstrates the PCR court did not examine or address “Petitioner’s ineffective assistance of

counsel claims related to challenges to the search warrant, the underlying factual support for his

plea and sentences on the PWID marijuana and cocaine charges, and prior plea offers.”6 (ECF Nos.

31-1 at 109-117; 47 at 30 n.4.) Indeed, the PCR court’s order dismissing Petitioner’s application

explicitly stated that Petitioner only proceeded on his claims regarding defense counsel’s alleged

failure to properly advise Petitioner, and Petitioner’s involuntary guilty plea.7 (ECF No. 31-1 at




6
  Petitioner argues his “challenges to the search warrant” were preserved in part because the PCR
court—when observing “the overwhelming evidence against” Petitioner—noted that law
enforcement used a confidential informant to conduct controlled narcotics buys with Petitioner.
(ECF No. 30-1 at 115-116.) Petitioner then points out that Ground 8 in his Petition alleges that
defense “counsel failed to attack the credibility of the confidential informant.” (ECF No. 47 at 12.)
It therefore appears Petitioner believes the PCR’s mention of a confidential informant, coupled
with the language of Ground 8 in the Petition, is sufficient to properly bring this matter before the
court. However, this contention is without merit. Petitioner’s use of misguided reasoning and
mischaracterized findings is similarly present in other of his objections, and is simply insufficient
to successfully challenge the Report.
7
  Specifically, the PCR court asserted that Petitioner only proceeded on the following grounds at
the evidentiary hearing:

       1. Failure to Properly Advise Client
               a. Failure to Advise
                       i. Counsel failed to advise Applicant of the consequences of his
                       guilty plea
                       ii. Counsel failed to advise [or] discuss potential defenses and
                       elements of charges
                       iii. Counsel failed to advise Applicant on the evidence against
                       Applicant
               b. Failure to Adequately Prepare for Trial

       2. Involuntary guilty plea
                                                 12
     5:19-cv-03440-JMC          Date Filed 03/10/21       Entry Number 56         Page 13 of 13




110.) Lastly, the court notes that other objections of Petitioner’s are either irrelevant, non-specific,

improperly before the court, or speculative. Petitioner’s objections are therefore overruled. The

court finds no clear error on the face of the record and accordingly accepts the Report, adopts the

findings therein, and grants the Motion for Summary Judgment.

                                         V.     CONCLUSION

        For the reasons set forth above, the court GRANTS Respondent’s Motion for Summary

Judgment. (ECF No. 32.) The court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 47) and incorporates it herein by reference.

                             CERTIFICATE OF APPEALABILITY

        A certificate of appealability may issue only if the applicant has made a substantial showing

of the denial of a constitutional right. § 2253(c). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find this court’s assessment of his constitutional claims debatable or

wrong. See, e.g., Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this matter, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, the court DENIES a

certificate of appealability in this case.

        IT IS SO ORDERED.




                                                                  United States District Judge

March 10, 2021
Columbia, South Carolina


                a. Plea was involuntarily entered due to Applicant’s concerns that his
                mother would be charged if he didn’t plead guilty

(ECF No. 31-1 at 109-110.)
                                                  13
